DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

The restriction requirement filed 11/09/2020 and reply filed on 01/08/2021 are acknowledged. The restriction requirement is withdrawn as applicant’s arguments are persuasive. Claims 1-2 and 4-5 have been examined.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/21/2018 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

	
Claim Status

Claims 1-2 and 4-5 have been amended; support for claim 1 is found in original claim 3, the amendment to claims 4-5 was to correct a claim dependency issue.
Claims 3 have been cancelled.
Claims 1-2 and 4-5 are currently pending and have been examined on the merits in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the portion with the negative electrode in between" is indefinite as it lacks proper antecedent basis as it is unclear if this has inherent antecedent basis. There is insufficient antecedent basis for this limitation in the claims.

Claim 4 is indefinite as it requires “metal plate is smaller than each of the negative electrodes” and to “overlap an entirety of each of the negative electrode.” The claim requires that the metal plate is smaller than the negative electrode, however, “to overlap an entirety” indicates that the metal plate is larger than the negative electrode. Applicant’s Figure 2 shows that the metal plate is smaller than the negative electrode, but does not overlap the entirety of the negative electrode as the ends of the negative electrode are not overlapped by the metal plate. Examiner is interpreting what is shown in the Figures as the metal plate is smaller than the negative electrode, but does not overlap an entirety of the negative electrode. Revision is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kanbe (JP 2005056655-as cited in the IDS, machine translation cited) in view of Kurahashi (US 20120189882).
Regarding claim 1, Kanbe teaches a secondary cell comprising an electrode body including
a plurality of electrode groups each including a plurality of positive electrodes (Kanbe [0010] plurality of electrode bodies), a plurality of negative electrodes (Kanbe [0010]), and at least one separator (Kanbe [0010]), the positive electrodes and the negative electrodes are being alternatively stacked on each other with the separator interposed in between (Kanbe [0046] alternatively stacked); and
at least one metal plate disposed between the electrode groups,

the metal plate is larger than a portion in which a mixture layer of each of the positive electrodes are formed, and is provided so as to overlap an entirety of the portion with the negative electrode in between (Kanbe Figure 4; metal plate is larger than both the positive and negative electrodes; rearrangement of the positive and negative electrodes).
The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04). Rearranging the positive and negative electrodes will provide the structure that is required without changing the function of the battery.

Additionally, Kanbe fails to teach wherein the electrodes that are disposed at both ends of each of the electrode groups are the negative electrodes and the metal plate is in contact with the mixture layer of a negative electrode that constitutes at least one of the electrode groups, the metal plate being provided in a noncontact state with conductive members other than the mixture layer.
Kurahaski discloses a battery having improved heat dissipation properties. Kurahaski teaches wherein electrodes that are disposed at both ends of each of the electrode groups are the negative electrodes (Kurahaski Figure 1B- negative electrodes 4), and wherein the metal plate is in contact with the mixture layer of a negative electrode that constitutes at least one of the electrode groups, the metal plate being provided in a noncontact state with conductive members other than the mixture layer (Kurahashi Figure 1B). 
In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04). 

Regarding claim 2, modified Kanbe teaches all of the claim limitations of claim 1 above. Kanbe further teaches wherein a thickness of the metal plate is larger than a thickness of a core material of each of the negative electrode and positive electrodes (Kanbe [0064] heat radiating plate is 100 micrometers thick; [0061-62] electrodes are 10-20 micrometers thick). In view of the rearrangement in claim 1, the thicknesses of each the positive and negative electrode is smaller than the thickness of the metal plate thus the rearrangement or switching of the electrodes will still render the claim obvious as each thickness of the electrodes is smaller than the thickness of the metal plate.

Regarding claim 4, modified Kanbe teaches all of the claim limitations of claim 1 above. Modified Kanbe teaches wherein the metal plate is larger than the negative electrodes and is provided so as to overlap an entirety of each of the negative electrodes. Kanbe fails to teach wherein the metal plate is smaller than the negative electrode. The metal plate can be bigger, smaller, or the same size as the negative electrode, therefore, a skilled artisan could adjust the size of the metal plate so that the metal plate is smaller than the negative electrode while yielding similar results.
KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).

Regarding claim 5, modified Kanbe teaches all of the claim limitations of claim 1 above. Kanbe further teaches wherein the separator is not disposed between electrode groups and the single metal plate is disposed therebetween (Kanbe Figure 4; metal plate between electrodes), and 
the metal plate is in contact with the mixture layers of the negative electrodes that constitute the electrode groups (Kanbe Figure 4; active material layers are contacting the metal plate; the negative electrodes will contact the metal plate due to the rearrangement in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021.  The examiner can normally be reached on M-Th: 7 am-5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.F./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727